Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 3/19/2020, the preliminary amendment filed 05/14/2020 has been entered and the application has been examined.  Claims 20-40 are pending.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
Claim 20-32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9984521.
Claim 1 of the ‘521 patent claims a method comprising (a) receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area, (b) determining a current location of the individual (preamble).  Claim 1 of the ‘521 patent does not specify if location is determined by the app or by a system and claims additional limitations.  Claim 2 claims a system to determine location.  
Regarding claim 20, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 2 of the ‘521 patent the broader limitations of instant claim 20, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   Determining location by the app is claimed in the alternative in instant claim 20, but if given weight, it would have been obvious to one having ordinary skill in the art at the time the invention was made /claim were filed to have included in claim 2 of ‘521 patent determining location at the app, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Alternatively, determining location by the app or system is claimed in claims 14-16.
The other claims correspond as listed below in the table.
Claim 20-25, 27, 29-32 are rejected on the ground of nonstatutory double 
Claim 1 of the ‘831 patent claims a method comprising (a) receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area, (b) determining a location of the individual (preamble, part c).  Claim 1 (and claim 12) of the ‘831 patent claims location is determined by the app (part c) and claims additional limitations.  Claims 8, 13 and 17 claim a system to determine current location.  
Regarding claim 20, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 1 of the ‘831 patent the broader limitations of instant claim 20, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   Determining location by the system is claimed in the alternative in instant claim 20, but if given weight, it would have been obvious to one having ordinary skill in the art at the time the invention was made /claim were filed to have included in claim 1 or 12 of ‘831 patent determining location at the system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Alternatively, determining location by the system is claimed in claims 8/13/17 of the ‘831 patent.
The other claims correspond as listed below in the table.

Claim 20-40 are rejected on the ground of nonstatutory double patenting as being 
Claim 1 of the ‘299 patent claims a method comprising (a) receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area (part a), (b) determining a current location of the individual (part b).  Claim 1 of the ‘299 patent does not specify if location is determined by the app, but has determines location by the system and claims additional limitations.  
Regarding claim 20, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 1 of the ‘299 patent the broader limitations of instant claim 20, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   Determining location by the app is claimed in the alternative in instant claim 20, but if given weight, it would have been obvious to one having ordinary skill in the art at the time the invention was made /claim were filed to have included in claim 1 of ‘299 patent determining location at the app, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
The other claims correspond as listed below in the table.
Claim 20-22 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10147256.
Claim 19 of the ‘256 patent claims a method comprising (a) receiving wireless signals by an electronic device on and individual and running an app, the signals having 
Regarding claim 20, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 19 of the ‘256 patent the broader limitations of instant claim 20, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   Determining location by the app is claimed in the alternative in instant claim 20, but if given weight, it would have been obvious to one having ordinary skill in the art at the time the invention was made /claim were filed to have included in claim 19 of ‘256 patent determining location by the application, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
The other claims correspond as listed below in the table.

Claim 20-32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10607431.
Claim 1 of the ‘431 patent claims a method comprising (a) receiving wireless signals by an electronic device on and individual and running an app, the signals having unique ID from beacon located at different spot in a geographical area (part a), (b) determining a current location of the individual (part b).  Claim 1 of the ‘431 patent does 
Regarding claim 20, it would have been obvious to one having ordinary skill in the art at the time the invention was made/ claims filed to have included in claim 1 of the ‘431 patent the broader limitations of instant claim 20, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.   Determining location by the app is claimed in the alternative in instant claim 20, but if given weight, it would have been obvious to one having ordinary skill in the art at the time the invention was made /claim were filed to have included in claim 1 of ‘431 patent determining location at the app, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
The other claims correspond as listed below in the table.
Claim 20-21, 27 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10296945.
Claim 1 of the ‘945 patent claims a method comprising (a) receiving wireless signals by an electronic device on and individual and running an app (software application), the signals having unique ID from beacon located in a geographical area (part b), (b) determining a current location of the individual (part g).  Claim 1 of the ‘945 patent does not specify if location is determined by the app, but has determines location by the system (tacking computer) and claims additional limitations.  
Regarding claim 20, it would have been obvious to one having ordinary skill in the 
The other claims correspond as listed below in the table.
16		9		10		10		10	   10	       10
824633	984521	013831	121299	147256  607431   296945
20		2/14-16	1/8/12/13/17	1		19	   1		9
21		1/13		6/10/15/19	2		21	   2		9
22		3/13		13		3		22	   3		-	
23		4		6/10/15/19	4		-	   4		-
24		6		6/10/15/19	5		-	   5		-
25		1/6/12/13	6/10/15/19	6		-	   6		-
26		7/18		-		7		-	   7		-
27		9/13		4/8/13/17	8		-	   8		9
28		10/20		-		9/19		-	   9/14		-
29		1/13		1/12		10		-	   10		-
30		1/13		3		11		-	   11		-
31		5		7/11/16/20	12		-	   12		-
32		11/12/13	4/8/13/17	13		-	   13		-
33		-		-		14		-	   -		-
34		-		-		14		-	   -		-
35		-		-		15		-	   -		-
36		-		-		16		-	   -		-
37		-		-		17		-	   -		-
38		-		-		18		-	   -		-
39		-		-		19		-	   -		-
40		10/20		-		9/19		24/25	   9/14		9

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-28 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka (US 2005/0136845) and Padgett (US 2014/0122148). 
Regarding claim 20 Masuoka discloses a method for determining a current location of an individual at a particular geographical area (method for location determination in title, abstract), the method comprising:
(a) receiving one or more wireless signals by an electronic device on the possession of the individual sent by one or more wireless beacons (client mobile computing device receives signals and identifying information form beacons in abstract, para 0074), the electronic device running an electronic identification, location tracking 
(b) determining a current location of the individual at the particular geographical area by the App or an electronic identification, location tracking and communication system ("System") based on the received one or more wireless signals (location determination executed by the client software or off-loaded to a sever in para 0078).
Masuoka does not expressly disclose the app and system providing notification.
Padgett discloses an analogous art location system with client mobiles (guest identification mobile devices 14 in para 0027) and beacons (sensors 16 par 0026).  The guest mobile may transmit ID to the beacon (par 0026) and the beacon may transmit ID to the guest mobile (para 0031).  Guest and staff notification in disclosed for efficient management and/or unique guest experience (abstract, para 0021-0024, 0036).  The area is a hospitality location (food service, restaurant or theme park) for efficient management and/or unique guest experience in abstract, para 0021-0024, 0027-0028, 0054.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Masuoka the app and system including notification in view of Padgett disclosing guest/staff 
Regarding clam 21, Masuoka discloses determining by the App running on the individual's electronic device the signal strength for each of the received wireless signals and using only received signals having signal strengths above a preconfigured signal strength threshold in the current location determination of step (b) (determining signal strength and using signals with strength/power above a threshold or minimum in para abstract, par 0106-0108, 0122-0123, 0149, 173).
Regarding claim 22, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above querying an electronic identification, location tracking, communication and notification database (Database") by the App or System and receiving configuring information by the App or System from the Database for each of the beacons from the one or more wireless beacons in view of Masuoka disclosing look up of beacon power settings and other information in a look-up table in par 0074, 0078, 0087) and Padgett disclosing guest/staff notification for efficient management and/or unique guest experience (abstract, para 0021-0024, 0036).
Regarding claim 23, Masuoka discloses the configuring information including minimum signal strength thresholds for the wireless signal transmitted by each beacon in order for the beacon to be considered in the current location determination of (b) (power threshold defined according to power setting in para 0106-0107, 0149, 0157)
Regarding claim 24, Masuoka discloses disregarding wireless signals received by 
Regarding claim 25, Masuoka discloses wherein the current location determination of (b) only uses wireless signals received by the individual's electronic device having signal strengths above the minimum signal strength threshold (determining signal strength and using signals with strength/power above a threshold or minimum in para abstract, par 0106-0108, 0122-0123, 0149, 173).
Regarding claim 26, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the particular geographical area is a hospitality location in view of Padgett disclosing hospitality location (food service, restaurant or theme park) for efficient management and/or unique guest experience in abstract, para 0021-0024, 0027-0028, 0054.
Regarding claim 27, Masuoka discloses the current location determination of (b) comprises (i) identifying the received wireless signal with a highest signal strength from the received one or more wireless signals, (ii) obtaining location information for the associated beacon which sent the signal with the highest signal strength and (iii) selecting the location of the beacon which sent the wireless signal with the highest signal strength as a current location for the individual within the particular geographical area (determine location from beacon signal with largest signal strength in abstract, para 0078, 0112, 
Regarding claim 28, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above electronically sending notification to an electronic device of a staff member employed at the hospitality location regarding a current location of the individual within the hospitality location in view of Padgett disclosing staff notification in hospitality location for efficient management and/or unique guest experience (abstract, para 0021-0024, 0036).
Regarding claim 33, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to claim 1, a method for determining a current location of an individual at a particular geographical area, the method comprising the steps of:
(a) receiving a wireless signal sent from an electronic device on the possession of the individual by one or more wireless beacons, the electronic device running an electronic identification, location tracking, communication and notification app ("App"), each beacon of the one or more beacons having a receiver for receipt of the wireless signals, each of the one or more beacons located at a different spot within the particular geographical area; and (b) determining a current location of the individual at the particular geographical area by the App or an electronic identification, location tracking, communication and notification system ("System") based on the received one or more wireless signals in view of Masuoka disclosing determining location by beacon transmitting ID to mobile device and Padgett disclosing additionally or alternatively the 
Regarding claim 34, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, each wireless signal used by the System for the current location determination by the System containing information identifying the individual assigned to the electronic device, a unique identifier for the beacon of the one or more wireless beacons who received the signal from the electronic device and the signal strength of the wireless signal received by the beacon from the electronic device in view of Masuoka disclosing communicating beacon identifier and signal strengths (abstract, para 0074) in view of Padgett disclosing user (guest) mobile device as an identification device signaling identification (par 0031-0032) and signal strength/distance (para 0031, 0055-0056).  The system would need to identify the user, beacon and strength/distance in order to determine location and individual being identified.
Regarding claim 35, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above further comprising querying an electronic identification, location tracking, communication and notification database (Database") by the System and receiving configuring information by the System from the Database for each of the beacons from the one or more wireless beacons in view of Masuoka disclosing look up of beacon power settings and other information in a look-up table in par 0074, 0078, 0087) and Padgett disclosing guest/staff notification for efficient management and/or unique 
Regarding claim 36, Masuoka discloses the configuring information including minimum signal strength thresholds for the wireless signals received by each beacon from the electronic device in order for the beacon to be considered in the current location determination (power threshold defined according to power setting in para 0106-0107, 0149, 0157).
Regarding claim 37, Masuoka discloses, (b) comprises using only wireless signals received by the beacons having signal strengths above the minimum signal strength threshold (determining signal strength and using signals with strength/power above a threshold or minimum in para abstract, par 0106-0108, 0122-0123, 0149, 173).
Regarding claim 38, Masuoka discloses, the current location determination of (b) comprises (i) identifying the received wireless signal with a highest signal strength from the wireless signals received by the one or more beacons, (ii) obtaining location information for the beacon who received the sent the signal with the highest signal strength, and (iii) selecting the location of the beacon which received the wireless signal with the highest signal strength as a current location for the individual within the particular geographical area (determine location from beacon signal with largest signal strength in abstract, para 0078, 0112, 0116, 0157, 0162).
Regarding claim 39, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, electronically sending notification to an electronic device of a staff member employed at the particular geographical area regarding a current location 
Regarding claim 40 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a method for electronically informing an individual associated with a business or other operation being conducted at a geographical location of the arrival of a person to the geographical location, the method comprising: (a) electronically determining by an electronic identification, location tracking, communication and notification app ("App") running on an electronic device on the possession of the person or an electronic identification, location tracking, communication and notification system ("System") of the presence of the individual at the geographical location based on wireless communications between the electronic device and some or all beacons of one or more beacons disposed at the geographical location; and (b) electronically sending notification to the individual regarding the presence of the individual at the geographical location in view of Masuoka disclosing mobile device running app determining location from beacon signals as applied above to claim 1 and Padgett disclosing guest notification in a hospitality area for efficient management and/or unique guest experience (abstract, para 0021-0024, 0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bridgelall (US 2006/0033609), Krumm (US 2006/0046709), .
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/14/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683